DETAILED ACTION
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on April 14, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on November 19, 2020 & June 21, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 20, the metes and bounds of patent protection being sought is unascertainable since there are no units of measurement associated with the hardness values within the claimed subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20140027442.  KR`442 teaches a method for manufacturing a refrigerator door (door (100) of a refrigerator), the method comprising: supplying an outer plate (110); performing a spraying process on a rear surface of the outer plate (indicated in figs. 8-9); coupling a cap decoration (130 or 140) to an upper or lower end of the outer plate (figure 5); coupling a door liner (120) to the outer plate to thereby define a 5space between the door liner and the outer plate (shown in fig. 3); filling liquid foam (figure 9) in the space defined between the outer plate and the door liner; and coupling an inherent gasket to a perimeter of the door liner (note the provision of a gasket seat along the joints (114, 115) as shown in fig. 3).  As to Claim 12, the spraying process comprises applying soft polyurethane (170) to the rear surface of the outer plate to thereby define a foam cushion (defined as a first undiluted foaming urethane solution).  As to Claim 13, the soft polyurethane 15applied to the rear surface of the outer plate has a first thickness.  As to Claim 15, filling the liquid foam comprises providing an insulator (180) to the space between the outer plate and the door liner.  As to Claim 16, filling the liquid foam comprises injecting undiluted solution of rigid polyurethane into the space between the outer plate and the door liner (defined as a second undiluted foaming urethane solution).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20140027442.  KR`442 teaches applicant’s basic inventive claimed method as outlined above, but does not detail aspects of the foam cushion or liquid foam filling as prescribed by applicant.  Regarding Claim 14, the position is taken that the first thickness of the applied urethane would be less than the second thickness of the foam cushion due to the expansion of the urethane after an elapsed time period; furthermore, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness range of the applied urethane so as to encompass a thickness in the range of 2mm to 3mm as dependent upon the needs and/or preferences of a user since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Regarding Claim 17, the spraying process comprises applying soft polyurethane to the rear surface of the outer plate to thereby define a foam cushion, but the reference is silent as to the elasticity of the foam cushion and insulator.  However, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a varying array of known foaming materials for the manufacture of both the foam cushion and the insulator depending upon the personal preferences of the designer and/or the designated environment for the finished product since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Regarding Claim 18, filling the liquid foam is performed based on the soft polyurethane on the rear surface of the outer plate being dried (i.e., after hardening).  Regarding Claim 19, filling the liquid foam comprises allowing the foam cushion to expand or contract in response to contraction or expansion of the insulator to thereby fill a gap between the outer plate and the door liner (note figs. 3-4).  Regarding Claim 20, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the hardness of the foam cushion and the insulator depending upon the materials selected since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, relative to a known pool of available materials, involves only routine skill in the art.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various methods of manufacture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
June 17, 2022

/James O Hansen/Primary Examiner, Art Unit 3637